As filed with the Securities and Exchange Commission on November 24, 2010 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number (811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Robert M. Slotky Professionally Managed Portfolios 2020 E. Financial Way, Ste. 100 Glendora, CA 91741 (Name and address of agent for service) (626) 914-7383 Registrant's telephone number, including area code Date of fiscal year end: June 30 Date of reporting period:September 30, 2010 Item 1. Schedule of Investments. Brown Advisory Flexible Value Fund Schedule of Investments September 30, 2010 (Unaudited) Shares Security Description Value $ Common Stock - 93.1% Consumer Discretionary - 13.5% Aarons, Inc. Carmax, Inc. * Comcast Corp. - Class A Lowe's Cos., Inc. Scripps Networks Interactive, Inc. - Class A TJX Cos., Inc. Walt Disney Co. Consumer Staples - 8.9% Costco Wholesale Corp. Kraft Foods, Inc. - Class A Pepsico, Inc. Wal-Mart Stores, Inc. Energy - 13.8% Canadian Natural Resources, Ltd. Diamond Offshore Drilling, Inc. Exxon Mobil Corp. Kinder Morgan Management, LLC * Magellan Midstream Partners, LP Occidental Petroleum Corp. Transocean Ltd. * Financials - 17.4% American Express Co. Artio Global Investors, Inc. Bank of America Corp. Bank of New York Mellon Corp. Berkshire Hathaway, Inc. - Class B * Franklin Resources, Inc. Goldman Sachs Group, Inc. Wells Fargo Co. Health Care - 9.0% Johnson & Johnson Medtronic, Inc. Merck & Co., Inc. Pfizer, Inc. Wellpoint, Inc. * Industrials - 6.4% Canadian National Railway Co. United Technologies Corp. Information Technology - 18.4% Google, Inc. - Class A * Hewlett Packard Co. International Business Machines Corp. Lender Processing Services, Inc. Mastercard, Inc. - Class A Microsoft Corp. QUALCOMM, Inc. Materials - 1.9% Sherwin-Williams Co. Telecommunication Services - 3.8% Millicom International Cellular SA SBA Communications Corp. - Class A * Total Common Stock (Cost $18,501,967) Warrants - 0.4% Wells Fargo Co. * Total Warrants (Cost $92,400) Short Term Investments - 6.5% Money Market Funds - 6.5% Invesco Liquid Assets Portfolio Institutional Class, 0.21% # Total Short Term Investments (Cost $1,452,068) Total Investments - 100.0% (Cost $20,046,435) Other Assets in Excess of Liabilities - 0.0% NET ASSETS - 100.0% $ 22,397,216 * Non-Income Producing # Seven-day yield as of September 30, 2010. The cost basis of investments for federal income tax purposes at September 30, 2010 was as follows+: Cost of investments $ 20,030,321 Gross unrealized appreciation Gross unrealized depreciation Net unrealized appreciation +Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. Summary of Fair Value Disclosure at September 30, 2010 (Unaudited) The Brown Advisory Flexible Value Fund (the "Fund") has adopted authoritative fair valuation accounting standards which establish an authoritative definition of fair value and sets out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period. These inputs are summarized in the three broad levels listed below: ● Level 1 - Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. ● Level 2 -Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment spreads, credit risk, yield curves, default rates and similar data. ● Level 3 - Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Funds own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The following is a summary of the inputs used to value the Fund's investments as of September 30, 2010. Level 1 Level 2 Level 3 Common Stock $ $ $ Warrants $ $ $ Short Term Investments $ $ $ Total Investments $ $ $ Brown Advisory Growth Equity Fund Schedule of Investments September 30, 2010 (Unaudited) Shares Security Description Value $ Common Stock - 96.9% Consumer Discretionary - 6.2% Coach, Inc. Urban Outfitters, Inc. * Consumer Staples - 6.4% Alberto-Culver Co. Costco Wholesale Corp. Energy - 9.1% Canadian Natural Resources, Ltd. FMC Technologies, Inc. * Schlumberger, Ltd. Financials - 3.8% Bank of New York Mellon Corp. Charles Schwab Corp. Health Care - 15.2% Allergan, Inc. Covance, Inc. * DaVita, Inc. * IDEXX Laboratories, Inc. * Intuitive Surgical, Inc. * Industrials - 14.5% ABB, Ltd. Danaher Corp. Jacobs Engineering Group, Inc. * Roper Industries, Inc. Stericycle, Inc. * Information Technology - 41.7% Accenture PLC - Class A Amphenol Corp. - Class A Apple, Inc. * Cisco Systems, Inc. * Citrix Systems, Inc. * Cognizant Technology Solutions Corp. - Class A * Genpact Limited * Google, Inc. - Class A * Mastercard, Inc. - Class A NetApp, Inc. * QUALCOMM, Inc. Salesforce.com, Inc. * Trimble Navigation, Ltd. * Total Common Stock (Cost $91,493,104) Short Term Investments - 3.4% Money Market Funds - 3.4% Invesco Liquid Assets Portfolio Institutional Class, 0.21% # Total Short Term Investments (Cost $4,290,019) Total Investments - 100.3% (Cost $95,783,123) Liabilities in Excess of Other Assets - (0.3)% NET ASSETS - 100.0% $ 125,901,961 * Non-Income Producing # Seven-day yield as of September 30, 2010. The cost basis of investments for federal income tax purposes at September 30, 2010 was as follows+: Cost of investments Gross unrealized appreciation Gross unrealized depreciation Net unrealized appreciation + Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. Summary of Fair Value Disclosure at September 30, 2010 (Unaudited) The Brown Advisory Growth Equity Fund (the "Fund") has adopted authoritative fair valuation accounting standards which establish an authoritative definition of fair value and sets out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period. These inputs are summarized in the three broad levels listed below: ● Level 1 - Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. ● Level 2 - Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment spreads, credit risk, yield curves, default rates and similar data. ● Level 3 - Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Funds own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The following is a summary of the inputs used to value the Fund's investments as of September 30, 2010. Level 1 Level 2 Level 3 Common Stock $ $ $ Short Term Investments $ $ $ Total Investments $ $ $ Brown Advisory Intermediate Income Fund Schedule of Investments September 30, 2010 (Unaudited) Par Value Security Description Rate Maturity Value $ Corporate Bonds - 25.7% America Movil SAB de CV 5.50% 03/01/2014 American Express Co. 7.00% 03/19/2018 Baltimore Gas & Electric Co. 6.75% 06/05/2012 Bank of America Corp. # 4.00% 03/23/2017 Barrick North America Finance LLC 6.80% 09/15/2018 Berkshire Hathaway, Inc. 3.20% 02/11/2015 Caterpillar Financial Services Corp. 6.13% 02/17/2014 Charles Schwab Corp. 4.95% 06/01/2014 Comcast Corp. 6.50% 01/15/2017 Consolidated Natural Gas Co., Series A 5.00% 12/01/2014 EI Du Pont de Nemours & Co. 5.75% 03/15/2019 FPL GROUP Capital, Inc. 6.00% 03/01/2019 General Electric Co. 5.00% 02/01/2013 Goldman Sachs Group, Inc. 3.63% 08/01/2012 GTE Corp. 6.84% 04/15/2018 ICI Wilmington, Inc. 5.63% 12/01/2013 John Deere Capital Corp. 5.25% 10/01/2012 Kraft Foods, Inc. 6.00% 02/11/2013 MBNA America Bank NA ^ 7.13% 11/15/2012 Morgan Stanley # 0.55% 01/18/2011 Norfolk Southern Corp. 5.90% 06/15/2019 ONEOK Partners LP 6.15% 10/01/2016 PACCAR, Inc. 6.88% 02/15/2014 Potash Corp. Of Saskatchewan, Inc. 5.25% 05/15/2014 PPL Energy Supply LLC 6.50% 05/01/2018 Spectra Energy Capital LLC, Series B 6.75% 07/15/2018 Staples, Inc. 7.38% 10/01/2012 Starbucks Corp. 6.25% 08/15/2017 W.R. Berkley Corp. 6.15% 08/15/2019 Weatherford International, Ltd. 5.15% 03/15/2013 Total Corporate Bonds (Cost $74,614,951) Municipal Bonds - 0.9% New York City Transitional Taxable-Future Tax Subordinated Series 1.50% 05/01/2013 Total Municipal Bonds (Cost $3,024,263) U.S. Government Agency Obligations - 42.6% Bonds - 0.2% FFCB 5.20% 03/20/2013 FHLB Notes - 9.8% FHLB 5.25% 06/05/2017 FHLB 1.38% 06/08/2012 FHLB 3.13% 12/13/2013 FHLB 4.75% 12/16/2016 FHLB, Series TQ-2015-A 5.07% 10/20/2015 Mortgage Backed Securities - 32.6% Commercial Mortgage Pass-Through Certificates, Series 2005-C6-A2 5.00% 06/10/2044 FHLMC, Pool # 1B0889 # 4.52% 05/01/2033 FHLMC, Pool # 1J0203 # 5.17% 04/01/2035 FHLMC, Pool # A40782 5.00% 12/01/2035 FHLMC, Pool # A87434 5.00% 07/01/2039 FHLMC, Pool # C00210 8.00% 01/01/2023 FHLMC, Pool # C90993 5.50% 10/01/2026 FHLMC, Pool # E93051 5.50% 12/01/2017 FHLMC, Pool # G10543 6.00% 06/01/2011 FHLMC, Pool # G10682 7.50% 06/01/2012 FHLMC, Pool # G10690 7.00% 07/01/2012 FHLMC, Pool # G11649 4.50% 02/01/2020 FHLMC, Pool # G18309 4.50% 05/01/2024 FHLMC, Pool # G30412 6.00% 03/01/2028 FHLMC PC Pool # J09470 4.50% 04/01/2024 FHLMC, Pool # M80931 5.50% 08/01/2011 FHLMC REMIC, Series 2782 4.00% 11/15/2033 FHLMC REMIC, Series R005-VA 5.50% 03/15/2016 FNMA, Pool # 254089 6.00% 12/01/2016 FNMA, Pool # 255276 4.00% 06/01/2011 FNMA, Pool # 256752 6.00% 06/01/2027 FNMA, Pool # 257048 6.00% 01/01/2028 FNMA, Pool # 409589 9.50% 11/01/2015 FNMA, Pool # 433646 6.00% 10/01/2013 FNMA, Pool # 539082 7.00% 08/01/2028 FNMA, Pool # 625536 6.00% 01/01/2032 FNMA, Pool # 628837 6.50% 03/01/2032 FNMA, Pool # 663238 5.50% 09/01/2032 FNMA, Pool # 725544 5.50% 12/01/2017 FNMA, Pool # 741373 # 2.70% 12/01/2033 FNMA, Pool # 744805 # 4.27% 11/01/2033 FNMA, Pool # 764342 # 1.90% 02/01/2034 FNMA, Pool # 768005 4.00% 09/01/2013 FNMA, Pool # 805440 7.00% 11/01/2034 FNMA, Pool # 831413 5.50% 04/01/2036 FNMA, Pool # 842239 5.00% 09/01/2020 FNMA, Pool # 848817 5.00% 01/01/2036 FNMA, Pool # 866920 # 5.38% 02/01/2036 FNMA, Pool # 888218 5.00% 03/01/2037 FNMA, Pool # 889584 5.50% 01/01/2037 FNMA, Pool # 909932 6.00% 03/01/2037 FNMA, Pool # 944581 5.00% 07/01/2022 FNMA, Pool # 981257 5.00% 05/01/2023 FNMA, Pool # AA7001 5.00% 06/01/2039 FNMA, Pool # AA7686 4.50% 06/01/2039 FNMA, Pool # AA8753 5.00% 06/01/2039 GNMA, Pool # 487110 6.50% 04/15/2029 GNMA, Pool # 571166 7.00% 08/15/2031 GNMA, Pool # 781186 9.00% 06/15/2030 GNMA, Pool # 781450 5.00% 06/15/2017 GNMA, Series 2008-1-PA 4.50% 12/20/2036 GNMA REMIC Trust, Series 2010-124 2.79% 12/15/2016 Total U.S. Government Agency Obligations (Cost $130,453,792) U.S. Treasury Securities - 23.0% U.S. Treasury Note 4.25% 08/15/2015 U.S. Treasury Note 4.00% 08/15/2018 U.S. Treasury Note 2.75% 02/15/2019 United States Treasury Inflation Indexed Bonds 0.50% 04/15/2015 United States Treasury Inflation Indexed Bonds 1.25% 07/15/2020 Total U.S. Treasury Securities (Cost $69,761,282) Short Term Investments - 6.6% Money Market Funds - 1.9% Invesco Liquid Assets Portfolio Institutional Class, 0.21% * US Treasury Bills - 4.7% United States Treasury Bills Total Short Term Investments (Cost $21,035,745) Total Investments - 98.8% (Cost $298,890,033) Other Assets in Excess of Liabilities - 1.2% NET ASSETS - 100.0% # Variable rate security.Rate disclosed is as of September 30, 2010. ^ Security is exempt from registration under Rule 144A of the Securities Act of 1933 and is considered liquid by the Board of Trustees. * Seven-day yield as of September 30, 2010. The cost basis of investments for federal income tax purposes at September 30, 2010 was as follows+: Cost of investments $ 298,890,071 Gross unrealized appreciation Gross unrealized depreciation Net unrealized appreciation $ 17,601,245 + Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. Summary of Fair Value Disclosure at September 30, 2010 (Unaudited) The Brown Advisory Intermediate Income Fund (the "Fund") has adopted authoritative fair valuation accounting standards which establish an authoritative definition of fair value and sets out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period. These inputs are summarized in the three broad levels listed below: ● Level 1 - Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. ● Level 2 - Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment spreads, credit risk, yield curves, default rates and similar data. ● Level 3 - Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Funds own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The following is a summary of the inputs used to value the Fund's investments as of September 30, 2010. Level 1 Level 2 Level 3 Corporate Bonds $ $ $ Municipal Bonds $ $ $ U.S. Government Agency Obligations $ $ $ U.S. Treasury Securities $ $ $ Short Term Investments $ $ $ Total Investments $ $ $ Brown Advisory Maryland Bond Fund Schedule of Investments September 30, 2010 (Unaudited) Par Value Security Description Rate Maturity Value $ Municipal Bonds - 96.6% General Obligation Bonds - 68.5% Annapolis Maryland Public Improvement Callable 6/1/2019 @ 100 1 4.00% 06/01/2024 Anne Arundel County Maryland Prerefunded 2/15/2011 @ 101 1 4.75% 02/15/2017 Anne Arundel County Maryland Prerefunded 2/15/2011 @ 101 1 4.80% 02/15/2018 Anne Arundel County Maryland Consolidated General Improvement 5.00% 03/01/2015 Anne Arundel County Maryland Consolidated General Improvement 5.00% 04/01/2016 Anne Arundel County Maryland Consolidated General Improvement 4.00% 04/01/2018 Anne Arundel County Maryland Consolidated Water & Sewer Callable 3/1/2015 @ 100 1 5.00% 03/01/2017 Anne Arundel County Maryland Consolidated Water & Sewer 4.00% 04/01/2018 Anne Arundel County Maryland Consolidated Water & Sewer Callable 4/1/2019 @ 100 1 4.00% 04/01/2021 Anne Arundel County Maryland Consolidated Water & Sewer Callable 3/1/2017 @ 100 1 4.50% 03/01/2025 Baltimore County Maryland Consolidated Public Improvement Callable 9/1/2012 @ 100 1 5.00% 09/01/2013 Baltimore County Maryland Consolidated Public Improvement 5.00% 09/01/2015 Baltimore County Maryland Consolidated Public Improvement 5.00% 08/01/2017 Baltimore County Maryland Consolidated Public Improvement Prerefunded 8/1/2012 @ 100 1 5.00% 08/01/2018 Baltimore County Maryland Consolidated Public Improvement AGM Insured Series A 5.00% 10/15/2015 Baltimore County Maryland Metropolitan District 5.00% 08/01/2016 Baltimore County Maryland Metropolitan District 4.00% 08/01/2018 Baltimore County Maryland Metropolitan District 70th Issue, Callable 9/1/2016 @ 100 1 4.00% 09/01/2019 Baltimore County Maryland Metropolitan District 71st Issue, Callable 2/1/2018 @ 100 1 5.00% 02/01/2020 Baltimore County Maryland Pension Funding 5.00% 08/01/2013 Baltimore County Maryland Refunding Metropolitan District Callable 9/01/2012 @ 100 1 5.00% 09/01/2013 Baltimore Maryland Consolidated Public Improvement 4.00% 10/15/2012 Baltimore Maryland Consolidated Public Improvement 5.00% 10/15/2015 Baltimore Maryland Consolidated Public Improvement NATL-RE Insured Series A 5.00% 10/15/2014 Caroline County Maryland Public Improvement Callable 11/1/2016 @ nsured 1 4.00% 11/01/2020 Carroll County Maryland Consolidated Public Improvement 4.00% 11/01/2013 Carroll County Maryland Consolidated Public Improvement Callable 11/1/2018 @ 100 4.50% 11/01/2023 Carroll County Maryland County Commissioners Consolidated Public Improvement 5.00% 11/01/2015 Carroll County Maryland County Commissioners Consolidated Public Improvement 4.00% 12/01/2015 Charles County Maryland Consolidated Public Improvement 4.20% 02/01/2011 Charles County Maryland Consolidated Public Improvement Prerefunded 2/1/2011 @ 101 1 4.30% 02/01/2012 Charles County Maryland County Commissioners Consolidated Public Improvement Series A 3.00% 02/01/2013 Charles County Maryland County Commissioners Consolidated Public Improvement 5.00% 03/01/2014 Charles County Maryland County Commissioners Consolidated Public Improvement Series A 5.00% 02/01/2015 Charles County Maryland County Commissioners Consolidated Public ImprovementCallable 3/1/2015 @ 100 4.25% 03/01/2016 Charles County Maryland County Commissioners Consolidated Public Improvement 5.00% 03/01/2016 Charles County Maryland County Commissioners Consolidated Public ImprovementCallable 3/1/2015 @ 100 1 4.25% 03/01/2017 Charles County Maryland County Commissioners Consolidated Public ImprovementCallable 3/1/2017 @ 100 NATL-RE Insured 1 4.00% 03/01/2020 Charles County Maryland County Commissioners Consolidated Public Improvement Series B, Callable 2/1/2019 @ 100 1 4.25% 02/01/2028 Cumberland Maryland Public Improvement Assured Guaranty Insured 5.00% 09/01/2017 Cumberland Maryland Public Improvement Assured Guaranty Insured 5.00% 09/01/2018 Easton Maryland Public Facilities Assured Guaranty Insured 4.25% 12/01/2012 Frederick County Maryland Consolidated Public Improvement Series A 4.00% 02/01/2016 Frederick County Maryland Public Facilities 5.00% 08/01/2014 Frederick County Maryland Public Facilities Callable 8/1/2015 @ 100 1 5.00% 08/01/2016 Frederick County Maryland Public Facilities Callable 12/1/2015 @ 100 5.00% 12/01/2017 Frederick County Maryland Public Facilities 5.25% 11/01/2018 Frederick County Maryland Public Facilities Prerefunded 11/1/2012 @ 101 5.00% 11/01/2020 Frederick County Maryland Public Facilities 5.25% 11/01/2021 Frederick County Maryland Public Facilities Callable 6/1/2017 @ 100 4.00% 06/01/2022 Frederick County Maryland Refunding Series C 4.00% 12/01/2013 Frederick County Maryland Special Obligation Urbana Community Development Authority A 4.00% 07/01/2017 Hagerstown Maryland Public Facilities Series A 3.00% 07/15/2017 Hagerstown Maryland Public Facilities Series A 3.00% 07/15/2019 Harford County Maryland Callable 7/15/2015 @ 100 1 5.00% 07/15/2022 Harford County Maryland Consolidated Public Improvement Callable 1/15/2011 @ 101 1 4.25% 01/15/2013 Howard County Maryland Consolidated Public Improvement Series A 5.00% 02/15/2017 Howard County Maryland Consolidated Public Improvement Series A 5.00% 02/15/2017 Howard County Maryland Consolidated Public Improvement Project Series A, Unrefunded Balance Callable 2/15/2012 @ 100 1 5.25% 08/15/2012 Howard County Maryland Consolidated Public Improvement Project Series A 5.00% 08/15/2014 Howard County Maryland Consolidated Public Improvement Project Series A 4.00% 04/15/2015 Howard County Maryland Consolidated Public Improvement Project Series A 5.00% 08/15/2015 Howard County Maryland Consolidated Public Improvement Project Series A 4.00% 04/15/2016 Maryland National Capital Park & Planning Commission Park Acquisition & Development Series LL-2 3.00% 11/01/2015 Maryland National Capital Park & Planning Commission Park Acquisition & Development Series MM-2 3.00% 11/01/2015 Maryland National Capital Park & Planning Commission Park Acquisition & Development Series LL-2 3.00% 11/01/2016 Maryland National Capital Park & Planning Commission Park Acquisition & Development Series MM-2 3.00% 11/01/2016 Maryland State 5.00% 02/01/2011 Maryland State & Local Facilities 2nd Series A 4.00% 08/01/2016 Maryland State & Local Facilities 2nd Series A 3.00% 08/15/2017 Maryland State & Local Facilities 1st Series A, Callable 3/1/2017 @ 100 1 4.00% 03/01/2024 Maryland State & Local Facilities Loan 1st Series B 3.00% 03/01/2012 Maryland State & Local Facilities Loan 2nd Series 5.00% 08/01/2012 Maryland State & Local Facilities Loan 2nd Series 5.00% 08/01/2013 Maryland State & Local Facilities Loan 2nd Series, Callable 8/1/2013 @ 100 1 5.00% 08/01/2014 Maryland State & Local Facilities Loan 1st Series, Callable 8/1/2014 @ 100 1 5.00% 08/01/2015 Maryland State & Local Facilities Loan 2nd Series A 5.00% 08/01/2015 Maryland State & Local Facilities Loan 2nd Series A, Callable 8/1/2015 @ 100 1 5.00% 08/01/2017 Maryland State & Local Facilities Loan Series C 2.50% 11/01/2017 Maryland State & Local Facilities Loan 2nd Series, Callable 8/1/2017 @ 100 1 5.00% 08/01/2018 Maryland State & Local Facilities Loan Series C 5.00% 11/01/2018 Maryland State & Local Facilities Loan 1st Series, Callable 3/15/2017 @ 100 1 5.00% 03/15/2019 Maryland State & Local Facilities Loan Capital Improvement Series A 5.50% 08/01/2013 Maryland State & Local Facilities Loan Capital Improvement 1st Series A 5.25% 03/01/2015 Montgomery County Maryland - Housing Opportunity Commission FHA VA Insured Series A 3.45% 07/01/2011 Montgomery County Maryland - Housing Opportunity Commission Housing Development Multi-Family Revenue Series A, Callable 7/1/2010 @ 100 1 5.40% 07/01/2011 Montgomery County Maryland Consolidated Public Improvement Series A 5.00% 04/01/2011 Montgomery County Maryland Consolidated Public Improvement Series A 5.00% 08/01/2014 Montgomery County Maryland Consolidated Public Improvement Series A 5.00% 05/01/2015 Montgomery County Maryland Consolidated Public Improvement Series A 5.00% 08/01/2015 Montgomery County Maryland Consolidated Public Improvement Seires A,Callable 9/1/2014 @ 100 1 5.00% 09/01/2015 Montgomery County Maryland Consolidated Public Improvement Series A 5.00% 05/01/2016 Montgomery County Maryland Consolidated Public Improvement Series A 5.00% 08/01/2016 Montgomery County Maryland Consolidated Public Improvement Series A,Callable 4/1/2014 @ 100 1 5.00% 04/01/2017 Montgomery County Maryland Consolidated Public Improvement Series A 5.00% 08/01/2017 Montgomery County Maryland Consolidated Public Improvement Series A 5.00% 08/01/2017 Montgomery County Maryland Consolidated Public Improvement Series A,Callable 5/1/2017 @ 100 1 5.00% 05/01/2018 Montgomery County Maryland Consolidated Public Improvement Series A,Callable 8/1/2018 @ 100 1 4.00% 08/01/2019 Montogmery County Maryland Consolidated Public Improvement Series A,Callable 5/1/2013 @ 100 1 4.00% 05/01/2019 Ocean City Maryland NATL-RE FGIC Insured 4.25% 03/01/2011 Prince Georges County Maryland Consolidated Public Improvement 3.25% 09/15/2011 Prince Georges County Maryland Consolidated Public Improvement Series A 5.00% 07/15/2012 Prince Georges County Maryland Consolidated Public Improvement 5.00% 09/15/2014 Prince Georges County Maryland Consolidated Public Improvement Series A 5.00% 07/15/2015 Prince Georges County Maryland Consolidated Public Improvement 4.00% 09/15/2016 Prince Georges County Maryland Consolidated Public Improvement Series A 4.00% 09/15/2018 Washington County Maryland Public Improvement 2.25% 01/01/2014 Washington County Maryland Public Improvement 4.50% 01/01/2015 Washington County Maryland Public Improvement 3.00% 01/01/2017 Washington County Maryland Public Improvement 4.00% 01/01/2018 Washington Suburban Sanitation District - General Construction 4.25% 06/01/2012 Washington Suburban Sanitation District - General Construction Callable 6/1/2013 @ 100 1 4.00% 06/01/2014 Washington Suburban Sanitation District - General Construction Callable 6/1/2014 @ 100 1 4.00% 06/01/2015 Washington Suburban Sanitation District - Sewage Disposal 4.00% 06/01/2014 Washington Suburban Sanitation District - Water Supply 2nd Series 3.00% 06/01/2011 Washington Suburban Sanitation District - Water Supply 5.00% 06/01/2012 Washington Suburban Sanitation District Consolidated Public Improvement 5.00% 06/01/2015 Washington Suburban Sanitation District Consolidated Public Improvement Series A 4.00% 06/01/2016 Washington Suburban Sanitation District Consolidated Public Improvement 5.00% 06/01/2016 Washington Suburban Sanitation District Consolidated Public ImprovementCallable 6/1/2018 @ 100 1 3.00% 06/01/2019 Washington Suburban Sanitation District Consolidated Public ImprovementCallable 6/1/2018 @ 100 1 3.25% 06/01/2020 Washington Suburban Sanitation District Consolidated Public ImprovementCallable 6/1/2018 @ 100 1 3.75% 06/01/2021 Wicomico County Maryland AGM Insured 3.00% 12/01/2013 Wicomico County Maryland AGM Insured 3.00% 12/01/2014 Worcester County Maryland - Consolidated Public Improvement Project 5.00% 03/01/2013 Worcester County Maryland Public Improvement 5.00% 10/01/2016 Worcester County Maryland Public Improvement 5.00% 10/01/2017 Revenue Bonds - 28.1% Baltimore County Maryland Catholic Health Initiatives Series A, Callable 9/1/2016 @ 100 1 5.00% 09/01/2019 Baltimore County Maryland Certificates of Participation - Equipment Acquisition Program 4.00% 08/01/2014 Baltimore County Maryland Certificates of Participation - Equipment Acquisition Program 4.00% 08/01/2015 Baltimore County Maryland Certificates of Participation - Equipment Acquisition Program 5.00% 08/01/2016 Baltimore Maryland Convention Center Callable 9/1/2010 @ NATL-RE Insured 1 5.00% 09/01/2019 Baltimore Maryland Convention Center Series A, Callable 9/1/2016 @ nsured 1 5.25% 09/01/2019 Baltimore Maryland Revenue Refunding Water Project Series A 1 5.50% 07/01/2026 Baltimore Maryland Wastewater Project Series C 3.00% 07/01/2012 Baltimore Maryland Wastewater Project Series C 3.00% 07/01/2013 Baltimore Maryland Wastewater Project Series A, Callable 7/1/2018 @ nsured 1 5.00% 07/01/2020 Baltimore Maryland Wastewater Project Series C, Callable 7/1/2016 @ nsured 1 5.00% 07/01/2021 Frederick County Maryland Educational Facilities Revenue Mount Saint Mary's CollegeSeries A, Callable 9/1/2016 @ 100 1 5.63% 09/01/2038 Maryland State Community Development Administration - Residential Program Series E 3.80% 09/01/2013 Maryland State Community Development Administration - Residential Program Series G 4.10% 09/01/2014 Maryland State Community Development Administration - Residential Program Series C 3.85% 09/01/2015 Maryland State Department of Transportation 5.00% 05/01/2012 Maryland State Department of Transportation 4.00% 06/01/2013 Maryland State Department of Transportation 5.25% 12/15/2014 Maryland State Department of Transportation 5.25% 12/15/2016 Maryland State Department of Transportation 5.00% 02/15/2017 Maryland State Department of Transportation Callable 2/15/2016 @ 100 1 4.25% 02/15/2018 Maryland State Department of Transportation Callable 5/15/2017 @ 100 1 4.00% 05/15/2020 Maryland State Department of Transportation 2nd Issue, Callable 9/1/2018 @ 100 1 4.00% 09/01/2021 Maryland State Economic Development Corporation - Maryland Department ofTransportation Headquarters Callable 6/1/2012 @ 100.5 1 5.00% 06/01/2015 Maryland State Economic Development Corporation - University of MarylandCollege Park Project Callable 7/1/2011 @ nsured 1 5.38% 07/01/2012 Maryland State Economic Development Corporation - University of MarylandCollege Park Project Callable 6/1/2016 @ nsured 1 5.00% 06/01/2022 Maryland State Economic Development Corporation - University of Maryland/BaltimoreSeries A 4.50% 10/01/2011 Maryland State Economic Development Corporation Economic Development Revenue Lutheran World Relief/Refugee Callable 4/1/2017 @ 100 1 5.25% 04/01/2019 Maryland State Health & Higher Educational Facilities - Adventist Health Care Series A, Callable 1/1/2013 @ 101 1 5.00% 01/01/2014 Maryland State Health & Higher Educational Facilities - Anne Arundel Health System, Inc. 4.00% 07/01/2014 Maryland State Health & Higher Educational Facilities - Anne Arundel Health System, Inc. 4.00% 07/01/2016 Maryland State Health & Higher Educational Facilities - Board of Child Care 4.50% 07/01/2012 Maryland State Health & Higher Educational Facilities - Bullis SchoolCallable 1/1/2011 @ nsured 1 5.00% 07/01/2013 Maryland State Health & Higher Educational Facilities - Bullis SchoolCallable 1/1/2011 @ nsured 1 5.00% 07/01/2015 Maryland State Health & Higher Educational Facilities - Carroll County General Hospital Callable 7/1/2012 @ 100 1 5.00% 07/01/2013 Maryland State Health & Higher Educational Facilities - Edenwald Series A 4.80% 01/01/2012 Maryland State Health & Higher Educational Facilities - Frederick Memorial Hospital 4.20% 07/01/2011 Maryland State Health & Higher Educational Facilities - Goucher CollegeCallable 7/1/2014 @ 100 1 4.50% 07/01/2019 Maryland State Health & Higher Educational Facilities - Greater Baltimore Medical Center Callable 7/1/2011 @ 100 1 5.00% 07/01/2020 Maryland State Health & Higher Educational Facilities - Johns Hopkins Health System Mandatory Tender 11/15/2011 @ 100 # 5.00% 05/15/2042 Maryland State Health & Higher Educational Facilities - Johns Hopkins Health System Mandatory Tender 5/15/2013 @ 100 # 5.00% 05/15/2046 Maryland State Health & Higher Educational Facilities - Johns Hopkins Hospital 5.00% 05/15/2011 Maryland State Health & Higher Educational Facilities - Johns Hopkins Hospital Callabe 5/15/2011 @ 100 1 4.60% 05/15/2014 Maryland State Health & Higher Educational Facilities - Johns Hopkins Hospital Callable 5/15/2011 @ 100 1 4.70% 05/15/2015 Maryland State Health & Higher Educational Facilities - Johns Hopkins University Series A, Callable 7/1/2011 @ 100 1 5.00% 07/01/2012 Maryland State Health & Higher Educational Facilities - Johns Hopkins University Series A, Callable 7/1/2011 @ 100 1 5.00% 07/01/2013 Maryland State Health & Higher Educational Facilities - Johns Hopkins University Series A 5.00% 07/01/2013 Maryland State Health & Higher Educational Facilities - Johns Hopkins University Series A 5.00% 07/01/2018 Maryland State Health & Higher Educational Facilities - Kennedy Krieger InstituteCallable 4/5/2010 @ 100 1 5.30% 07/01/2012 Maryland State Health & Higher Educational Facilities - Kennedy Krieger Institute 4.38% 07/01/2013 Maryland State Health & Higher Educational Facilities - Lifebridge Health Series A, Prerefunded 7/1/2014 @ 100 1 4.00% 07/01/2017 Maryland State Health & Higher Educational Facilities - Lifebridge Health 5.00% 07/01/2017 Maryland State Health & Higher Educational Facilities - Lifebridge HealthCallable 7/1/2017 @ 100 1 5.00% 07/01/2018 Maryland State Health & Higher Educational Facilities - Medstar Health 4.38% 08/15/2013 Maryland State Health & Higher Educational Facilities - Mercy Ridge Series A, Callable 7/1/2017 @ 100 1 5.00% 07/01/2026 Maryland State Health & Higher Educational Facilities - Mercy Ridge Series A, Callable 7/1/2017 @ 100 1 5.00% 07/01/2027 Maryland State Health & Higher Educational Facilities - Mercy RidgeCallable 7/1/2017 @ 100 1 4.50% 07/01/2035 Maryland State Health & Higher Educational Facilities - Peninsula Regional Medical Center Callable 7/1/2016 @ 100 1 5.00% 07/01/2026 Maryland State Health & Higher Educational Facilities - University of MarylandMedical System 5.00% 07/01/2012 Maryland State Health & Higher Educational Facilities - University of MarylandMedical System 4.00% 07/01/2015 Maryland State Health & Higher Educational Facilities - University of MarylandMedical System 4.00% 07/01/2015 Maryland State Health & Higher Educational Facilities - University of MarylandMedical System Callable 7/1/2018 @ nsured 1 5.50% 07/01/2024 Maryland State Health & Higher Educational Facilities - University of MarylandMedical System AMBAC Insured 4.00% 07/01/2013 Maryland State Health & Higher Educational Facilities - Washington Christian Academy Callable 1/1/2017 @ 100 1 5.25% 07/01/2018 Maryland State Health & Higher Educational Facilities - Western Medical Health Series A, Callable 7/1/2016 @ 100 NATL-RE FHA 242 Insured 1 5.00% 01/01/2025 Maryland State Health & Higher Johns Hopkins Health System Series B # 4.30% 05/15/2048 Maryland State Health & Higher University Maryland Medical System Series F 5.00% 07/01/2018 Maryland State Industrial Development Financing Authority - National Aquarium Baltimore Facility Series B, Callable 11/1/2012 @ 100 1 4.50% 11/01/2014 Maryland State Transportation Authority Series A 3.00% 07/01/2016 Maryland State Transportation Authority Series A 5.00% 07/01/2018 Maryland State Transportation Authority Callable 7/1/2018 @ 100 1 5.00% 07/01/2021 Maryland State Transportation Authority Grant & Revenue 5.00% 03/01/2015 Maryland State Transportation Authority Grant & Revenue 4.50% 03/01/2018 Maryland State Transportation Authority Grant & Revenue Callable 3/1/2017 @ 100 5.00% 03/01/2019 Maryland State Transportation Authority Grant & Revenue Callable 3/1/2017 @ 100 1 4.00% 03/01/2019 Maryland State Transportation Authority Grant & Revenue 5.25% 03/01/2019 Maryland State Water Quality Financing 5.00% 03/01/2015 Maryland State Water Quality Financing Series A 5.00% 09/01/2015 Maryland State Water Quality Financing - Administrative Revlolving Loan Fun Series A, Callable 3/1/2018 @ 100 1 5.00% 03/01/2019 Maryland State Water Quality Financing - Administrative Revolving Loan Fund 5.00% 03/01/2017 Maryland State Water Quality Financing - Administrative Revolving Loan Fund 5.00% 03/01/2018 Maryland State Water Quality Financing - Administrative Revolving Loan FundCallable 3/1/2018 @ 100 1 4.00% 03/01/2019 Queen Annes County Maryland - Public Facilities Callable 11/15/2015 @ 100NATL-RE Insured 1 5.00% 11/15/2017 University of Maryland System Auxiliary Series A 4.00% 04/01/2014 University of Maryland System Auxiliary Facility & Tuition Revenue Series B 3.50% 10/01/2012 University of Maryland System Auxiliary Facility & Tuition Revenue Series A 5.00% 04/01/2013 University of Maryland System Auxiliary Facility & Tuition Revenue Series D 3.00% 04/01/2015 University of Maryland System Auxiliary Facility & Tuition Revenue Series B 3.75% 10/01/2015 University of Maryland System Auxiliary Facility & Tuition Revenue Series B 4.00% 10/01/2016 University of Maryland System Auxiliary Facility & Tuition Revenue Series A,Callable 10/1/2016 @ 100 1 5.00% 10/01/2019 University of Maryland System Auxiliary Facility & Tuition Revenue Series A,Prerefunded 4/1/2012 @ 100 5.13% 04/01/2021 University of Mayrland System Auxiliary Facility & Tuition Revenue Series A,Callable 4/1/2017 @ 100 1 4.00% 04/01/2020 University or Maryland System Auxiliary Facility & Tuition Revenue Series A,Callable 10/1/2016 @ 100 1 5.00% 10/01/2022 Washington County Maryland - PublicImprovement Callable 7/1/2017 @ nsured 1 4.25% 07/01/2022 Westminster Maryland Educational Facilities Revenue - McDaniel College, Inc.Callable 11/1/2016 @ 100 1 4.38% 11/01/2024 Total Municipal Bonds (Cost $179,096,423) Shares Security Description Value $ Short-Term Investments - 2.6% Money Market Funds - 2.6% Fidelity Institutional Money Market Tax Exempt, 0.08% (Cost $5,004,420) * Total Short-Term Investments (Cost $5,004,420) Total Investments - 99.2% (Cost $184,100,843) Other Assets in Excess of Liabilities - 0.8% TOTAL NET ASSETS - 100.0% $ 195,194,350 1 Continuously callable with 30 days notice. # Variable rate security.Rate disclosed is as of September 30, 2010. * Seven-day yield as of September 30, 2010. The cost basis of investments for federal income tax purposes at September 30, 2010 was as follows+: Cost of investments $ 184,100,843 Gross unrealized appreciation Gross unrealized depreciation Net unrealized appreciation $ 9,571,619 + Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. Summary of Fair Value Disclosure at September 30, 2010 (Unaudited) The Brown Advisory Maryland Bond Fund (the "Fund") has adopted authoritative fair valuation accounting standards which establish an authoritative definition of fair value and sets out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period. These inputs are summarized in the three broad levels listed below: ● Level 1 - Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. ● Level 2 - Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment spreads, credit risk, yield curves, default rates and similar data. ● Level 3 - Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Funds own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The following is a summary of the inputs used to value the Fund's investments of September 30, 2010. Level 1 Level 2 Level 3 Municipal Bonds $ $ $ Short Term Investments $ $ $ Total Investments $ $ $ Brown Advisory Opportunity Fund Schedule of Investments September 30, 2010 (Unaudited) Shares Security Description Value $ Common Stock - 97.4% Consumer Discretionary - 16.0% Citi Trends, Inc. * Coach, Inc. Darden Restaurants, Inc. Snap-on, Inc. Starbucks Corp. Urban Outfitters, Inc. * Consumer Staples - 4.5% Alberto-Culver Co. Energy - 13.8% Canadian Natural Resources, Ltd. Diamond Offshore Drilling, Inc. Exxon Mobil Corp. FMC Technologies, Inc. * Occidental Petroleum Corp. Oceaneering International, Inc. * Southwestern Energy Co. * Total S.A. ADR Financials - 6.1% Ace, Ltd. American Express Co. Assurant, Inc. Bank of New York Mellon Corp. Health Care - 9.8% athenahealth, Inc. * Covance, Inc. * NuVasive, Inc. * Industrials - 9.6% Graco, Inc. IDEX Corp. Jacobs Engineering Group, Inc. * Sensata Technologies Holding BV - Class A * Stericycle, Inc. * Titan Machinery, Inc. * Information Technology - 31.2% Accenture PLC - Class A Apple, Inc. * Cisco Systems, Inc. * Citrix Systems, Inc. * Genpact Limited * Lender Processing Services, Inc. Mastercard, Inc. - Class A Pegasystems, Inc. QUALCOMM, Inc. Trimble Navigation, Ltd. * Materials - 6.4% Air Products & Chemicals, Inc. Sherwin-Williams Co. Total Common Stock (Cost $11,026,609) Short Term Investments - 4.1% Money Market Funds - 4.1% Invesco Liquid Assets Portfolio Institutional Class, 0.21% # Total Short Term Investments (Cost $512,513) Total Investments - 101.5% (Cost $11,539,122) Liabilities in Excess of Other Assets - (1.5)% NET ASSETS - 100.0% $ 12,498,646 * Non-Income Producing # Seven-day yield as of September 30, 2010. The cost basis of investments for federal income tax purposes at September 30, 2010 was as follows+: Cost of investments Gross unrealized appreciation Gross unrealized depreciation Net unrealized appreciation $ 1,052,908 + Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. Summary of Fair Value Disclosure at September 30, 2010 (Unaudited) The Brown Advisory Opportunity Fund (the "Fund") has adopted authoritative fair valuation accounting standards which establish an authoritative definition of fair value and sets out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period. These inputs are summarized in the three broad levels listed below: ● Level 1 - Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. ● Level 2 - Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment spreads, credit risk, yield curves, default rates and similar data. ● Level 3 - Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Funds own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The following is a summary of the inputs used to value the Fund's investments as of September 30, 2010. Level 1 Level 2 Level 3 Common Stock $ $ $ Short Term Investments $ $ $ Total Investments $ $ $ Brown Advisory Small - Cap Fundamental Value Fund Schedule of Investments September 30, 2010 (Unaudited) Shares Security Description Value $ Common Stock - 89.8% Consumer Discretionary - 13.4% American Greetings Corp. - Class A AnnTaylor Stores Corp. * Cato Corp. - Class A GameStop Corp. - Class A * Gymboree Corp. * Helen of Troy Limited * Liberty Media-Starz * Consumer Staples - 3.2% Casey's General Stores, Inc. Spartan Stores, Inc. Energy - 8.0% Dresser-Rand Group, Inc. * North American Energy Partners, Inc. * Oceaneering International, Inc. * Tidewater, Inc. Financials - 17.7% Assurant, Inc. Assured Guaranty, Ltd. Coinstar, Inc. * Columbia Banking System, Inc. Cypress Sharpridge Investments, Inc. GFI Group, Inc. Golub Capital BDC, Inc. HCC Insurance Holdings, Inc. Kearny Financial Corp. Pacific Premier Bancorp, Inc. * PacWest Bancorp Park Sterling Bank * Susquehanna Bancshares, Inc. Health Care - 5.1% AMERIGROUP Corp. * Immucor, Inc. * Industrials - 13.0% Actuant Corp. - Class A Brady Corp. Brink's Co. Gulf Island Fabrication, Inc. LSB Industries, Inc. * Sensata Technologies Holding BV - Class A * UTi Worldwide, Inc. Information Technology - 18.2% Broadridge Financial Solutions, Inc. DST Systems, Inc. Echostar Corp. - Class A * Hughes Communications, Inc. * Interactive Intelligence, Inc. * Lender Processing Services, Inc. MAXIMUS, Inc. TNS, Inc. * Total System Services, Inc. Materials - 7.5% KMG Chemicals, Inc. Kraton Performance Polymers, Inc. * T-3 Energy Services, Inc. * Telecommunication Services - 3.7% Knology, Inc. * Total Common Stock (Cost $35,488,155) Real Estate Investment Trusts - 1.0% Agree Realty Corp. Total Real Estate Investment Trusts (Cost $409,443) Investment Companies - 3.7% Ares Capital Corp. MCG Capital Corp. Total Investment Companies (Cost $1,406,590) Short Term Investments - 5.1% Money Market Funds - 5.1% Invesco Liquid Assets Portfolio Institutional Class, 0.21% # Total Short Term Investments (Cost $2,318,189) Total Investments - 99.6% (Cost $39,622,377) Other Assets in Excess of Liabilities - 0.4% NET ASSETS - 100.0% * Non-Income Producing # Seven-day yield as of September 30, 2010. The cost basis of investments for federal income tax purposes at September 30, 2010 was as follows+: Cost of investments Gross unrealized appreciation Gross unrealized depreciation Net unrealized appreciation + Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. Summary of Fair Value Disclosure at September 30, 2010 (Unaudited) The Brown Advisory Small - Cap Fundamental Value Fund (the "Fund") has adopted authoritative fair valuation accounting standards which establish an authoritative definition of fair value and sets out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period. These inputs are summarized in the three broad levels listed below: ● Level 1 - Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. ● Level 2 - Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment spreads, credit risk, yield curves, default rates and similar data. ● Level 3 - Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Funds own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The following is a summary of the inputs used to value the Fund's investments as of September 30, 2010. Level 1 Level 2 Level 3 Common Stock $ $ $ Real Estate Investment Trusts $ $ $ Investment Companies $ $ $ Short Term Investments $ $ $ Total Investments $ $ $ Brown Advisory Small - Cap Growth Fund Schedule of Investments September 30, 2010 (Unaudited) Shares Security Description Value $ Common Stock - 95.1% Consumer Discretionary - 10.3% AnnTaylor Stores Corp. * Blue Nile, Inc. * Citi Trends, Inc. * Harman International Industries, Inc. * J Crew Group, Inc. * National CineMedia, Inc. Sothebys Energy - 5.9% Dresser-Rand Group, Inc. * Dril-Quip, Inc. * Oceaneering International, Inc. * Health Care - 24.1% Covance, Inc. * Dexcom, Inc. * Gen-Probe, Inc. * Henry Schein, Inc. * IDEXX Laboratories, Inc. * Immucor, Inc. * Masimo Corp. NuVasive, Inc. * Seattle Genetics, Inc. * United Therapeutics Corp. * Volcano Corporation * Industrials - 16.9% Actuant Corp. - Class A Graco, Inc. IDEX Corp. MSC Industrial Direct Co., Inc. Sensata Technologies Holding BV - Class A * Titan Machinery, Inc. * UTi Worldwide, Inc. Waste Connections, Inc. * Information Technology - 30.7% American Public Education, Inc. * ANSYS, Inc. * Applied Micro Circuits Corp. * Citrix Systems, Inc. * CommVault Systems, Inc. * Compellent Technologies, Inc. * FactSet Research Systems, Inc. Genpact Limited * Global Payments, Inc. Informatica Corp. * Interactive Intelligence, Inc. * Lender Processing Services, Inc. Orbitz Worldwide, Inc. * Pegasystems, Inc. Polycom, Inc. * RightNow Technologies, Inc. * Trimble Navigation, Ltd. * Ultimate Software Group, Inc. * Volterra Semiconductor Corp. * Materials - 3.2% Rockwood Holdings, Inc. * Interline Brands, Inc. * Telecommunication Services - 4.0% Knology, Inc. * SBA Communications Corp. - Class A * Total Common Stock (Cost $133,390,543) Private Placements - 0.3% Greenspring Global Partners IV-B, L.P. *^ Total Private Placements (Cost $579,668) Short Term Investments - 4.8% Money Market Funds - 4.8% Invesco Liquid Assets Portfolio Institutional Class, 0.21% # Total Short Term Investments (Cost $8,408,812) Total Investments - 100.2% (Cost $142,379,023) Liabilities in Excess of Other Assets - (0.2)% NET ASSETS - 100.0% $ 174,792,428 * Non-Income Producing # Seven-day yield as of September 30, 2010. ^ Security is exempt from registration under Rule 144A of the Securities Act of 1933.Security is considered illiquid.At September 30, 2010, the total market value of securities considered illiquid was $567,406 or 0.3% of net assets.Security is fair valued under supervision of the Board of Trustees and was acquired from February, 2008 to September, 2010 as part of a $2,000,000 capital commitment.At September 30, 2010, $579,668 of the capital commitment has been fufilled by the Fund. The cost basis of investments for federal income tax purposes at September 30, 2010 was as follows+: Cost of investments Gross unrealized appreciation Gross unrealized depreciation Net unrealized appreciation $ 30,501,228 +Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. Summary of Fair Value Disclosure at September 30, 2010 (Unaudited) The Brown Advisory Small - Cap Growth Fund (the "Fund") has adopted authoritative fair valuation accounting standards which establish an authoritative definition of fair value and sets out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period. These inputs are summarized in the three broad levels listed below: ● Level 1 - Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. ● Level 2 - Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment spreads, credit risk, yield curves, default rates and similar data. ● Level 3 - Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Funds own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The following is a summary of the inputs used to value the Fund's investments as of September 30, 2010. Level 1 Level 2 Level 3 Common Stock $ $ $ Private Placements $ $ $ Short Term Investments $ $ $ Total Investments $ $ $ Brown Advisory Value Equity Fund Schedule of Investments September 30, 2010 (Unaudited) Shares Security Description Value $ Common Stock - 97.9% Consumer Discretionary - 5.6% American Eagle Outfitters, Inc. Snap-on, Inc. Consumer Staples - 4.3% McCormick & Co, Inc. Procter & Gamble Co. Energy - 19.4% Canadian Natural Resources, Ltd. Diamond Offshore Drilling, Inc. Exxon Mobil Corp. National Oilwell Varco, Inc. Occidental Petroleum Corp. * Oceaneering International, Inc. * Southwestern Energy Co. * Tidewater, Inc. Total S.A. ADR Financials - 16.7% Ace, Ltd. American Express Co. Assurant, Inc. Bank of New York Mellon Corp. Chubb Corp. The PNC Financial Services Group, Inc. Health Care - 13.2% Becton, Dickinson & Co. Johnson & Johnson Medtronic, Inc. Merck & Co., Inc. Waters Corp. * Industrials - 10.0% 3M Co. Deere & Co. Dover Corp. Norfolk Southern Corp. Northrop Grumman Corp. Information Technology - 20.9% Accenture PLC - Class A CA, Inc. Cisco Systems, Inc. * Dell, Inc. * Harris Corp. Lender Processing Services, Inc. Microsoft Corp. QUALCOMM, Inc. Materials - 7.8% Air Products & Chemicals, Inc. EI Du Pont de Nemours & Co. Total Common Stock (Cost $129,108,120) Short Term Investments - 2.1% Money Market Funds - 2.1% Invesco Liquid Assets Portfolio Institutional Class, 0.21% # Total Short Term Investments (Cost $3,158,114) Total Investments - 100.0% (Cost $132,266,234) Other Assets in Excess of Liabilities - 0.0% NET ASSETS - 100.0% $ 154,221,193 * Non-Income Producing # Seven-day yield as of September 30, 2010. The cost basis of investments for federal income tax purposes at September 30, 2010 was as follows+: Cost of investments Gross unrealized appreciation Gross unrealized depreciation Net unrealized appreciation $ 20,729,904 +Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. Summary of Fair Value Disclosure at September 30, 2010 (Unaudited) The Brown Advisory Value Equity Fund (the "Fund") has adopted authoritative fair valuation accounting standards which establish an authoritative definition of fair value and sets out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period. These inputs are summarized in the three broad levels listed below: ● Level 1 - Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. ● Level 2 - Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment spreads, credit risk, yield curves, default rates and similar data. ● Level 3 - Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Funds own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The following is a summary of the inputs used to value the Fund's investments as of September 30, 2010. Level 1 Level 2 Level 3 Common Stock $ $ $ Short Term Investments $ $ $ Total Investments $ $ $ Brown Cardinal Small Companies Fund Schedule of Investments September 30, 2010 (Unaudited) Shares Security Description Value $ Common Stock - 89.2% Consumer Discretionary - 13.7% AFC Enterprises, Inc. * American Eagle Outfitters, Inc. CBIZ, Inc. * Dolan Media Co. * Dress Barn, Inc. * MDC Partners, Inc. Speedway Motorsports, Inc. Stage Stores, Inc. Wendy's/Arby's Group, Inc. - Class A Consumer Staples - 4.0% B&G Foods, Inc. - Class A Ralcorp Holdings, Inc. * Energy - 2.4% Oceaneering International, Inc. * Resolute Energy Corp. * Venoco, Inc. * Financials - 18.2% Affiliated Managers Group, Inc. * CapitalSource, Inc. Cash America International, Inc. Cypress Sharpridge Investments, Inc. Global Cash Access Holdings, Inc. * Hercules Technology Growth Capital, Inc. Nelnet, Inc. - Class A Northwest Bancshares, Inc. Health Care - 6.6% Chemed Corp. Teleflex, Inc. West Pharmaceutical Services, Inc. Industrials - 27.6% Applied Signal Technology, Inc. Atlas Air Worldwide Holdings, Inc. * Brink's Co. Clean Harbors, Inc. * GrafTech International Ltd. * Insituform Technologies, Inc. * Kaman Corp. KAR Auction Services, Inc. * R.R. Donnelley & Sons Co. Silgan Holdings, Inc. SRS Labs, Inc. * Teledyne Technologies, Inc. * World Fuel Services Corp. Information Technology - 14.5% ACI Worldwide, Inc. * Acxiom Corp. * Broadridge Financial Solutions, Inc. Convergys Corp. * j2 Global Communications, Inc. * Liquidity Services, Inc. * Progress Software Corp. * Materials - 2.2% HB Fuller Co. Total Common Stock (Cost $49,840,945) Real Estate Investment Trusts - 6.6% Entertainment Properties Trust Government Properties Income Trust Hatteras Financial Corp. Medical Properties Trust, Inc. Total Real Estate Investment Trusts (Cost $4,235,141) Short Term Investments - 1.7% Money Market Funds - 1.7% Invesco Liquid Assets Portfolio Institutional Class, 0.21% # Total Short Term Investments (Cost $1,283,114) Total Investments - 97.5% (Cost $55,359,200) Other Assets in Excess of Liabilities - 2.5% NET ASSETS - 100.0% $ 73,639,027 * Non-Income Producing # Seven-day yield as of September 30, 2010. The cost basis of investments for federal income tax purposes at September 30, 2010 was as follows+: Cost of investments Gross unrealized appreciation Gross unrealized depreciation Net unrealized appreciation $ 15,301,824 +Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. Summary of Fair Value Disclosure at September 30, 2010 (Unaudited) The Brown Cardinal Small Companies Fund (the "Fund") has adopted authoritative fair valuation accounting standards which establish an authoritative definition of fair value and sets out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period. These inputs are summarized in the three broad levels listed below: ● Level 1 - Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. ● Level 2 - Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment spreads, credit risk, yield curves, default rates and similar data. ●Level 3 - Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Funds own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The following is a summary of the inputs used to value the Fund's investments as of September 30, 2010. Level 1 Level 2 Level 3 Common Stock $ $ $ Real Estate Investment Trusts $ $ $ Short Term Investments $ $ $ Total Investments $ $ $ Item 2. Controls and Procedures. (a) The Registrant’s President and Treasurer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act and Rule15d-15(b) under the Securities Exchange Act of 1934, as amended. (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) that occurred during the Registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the Registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Professionally Managed Portfolios By (Signature and Title/s/ Robert M. Slotky Robert M. Slotky, President DateNovember 17, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title)*/s/ Robert M. Slotky Robert M. Slotky, President Date November 17, 2010 By (Signature and Title)*/s/ Patrick J. Rudnick Patrick J. Rudnick, Treasurer Date November 16, 2010 * Print the name and title of each signing officer under his or her signature.
